Exhibit 10.9


Employment Contract


Party A (Employer):
   
Registered Name:
Qingdao Hongguan Incorporation Limited
 
Address:
269 Huashanyi Road, Qingdao Clothing Industrial Park
 
Legal Representative:
Renwei Ma
 



Party B (Employee):
   
Full Name:
Tao Wang
 
Date of Birth:
08/12/1970
 
Registered Domicile:
Jimo, Shandong
 





Whereas, Party A intends to employ Party B and Party B intends to work for Party
A,




In accordance with Labor Law of the People’s Republic of China, Law of the
People’s Republic of China on Employment Contracts and provisions of relevant
state regulations and rules, and through negotiation based on legal principles,
equality, free will and acting in good faith, the two parties agree to conclude
this Employment Agreement (hereinafter referred to as this Agreement) and abide
by the following terms and conditions:


1.  
Type and Validity Term of Agreement:

1)  
This Agreement is an employment contract with fixed-term

2)  
The validity term of this Agreement commences on the date of 3/11/2003 and
expires on the date of 3/10/2023, including an initial trial period of __ months
from the date of __to the date of __



2.  
Description of Position and Working Site:

1)  
On the basis of Party A’s requirements, Party B is to work at the position of
Chief Executive Officer. Party B undertakes to accept the arrangement or change
of work made by Party A in light of Party B’s working ability and performance.
Party A assigns Party B to work at other divisions of Party A on the basis of
mutual consent if any changes in operational or working requirement occur.





2.  
Description of Position and Working Site (continued):

a)  
Party B shall perform his or her work duties provided by Party A, and shall
complete his or her work task in accordance with the provisions in terms of time
limit, quality and workload. Party B must acknowledge the policies and
requirements that are set out in the Manual on Position and accept the
arrangements made by Party A and perform the job in a responsible manner.

 
 
1/5

--------------------------------------------------------------------------------

 
 
b)  
Working site is located at:_Jimo, Shandong_

c)  
Party B’s working site is to be arranged by Party A in response to working
requirement where Party A assigns Party B to work in locations other than the
listed for a short term, and Party B is required to take initiative to complete
tasks. Working site location in this Agreement may be altered on the basis of
mutual consent through negotiation.



3.  
Working Hours and Holiday

a)  
Party A implements the full-time standard working time system under which Party
B is required to work for no more than 8 hours every day and no more than a
total of 40 hours every week; the uncertain time working system or synthetically
calculate working time system may apply to relevant posts that are specific to
the task requirement and responsibilities involved. Party B is to work under
standard working time system (standard working time system/ uncertain time
working system/ synthetically calculate working time system)

b)  
If necessary for work, Party A may extend Party B’s working hours in accordance
with the provisions of the relevant laws and Party A

c)  
If necessary for work, Party A may readjusts the provisions on working hours,
holidays or leaves.

d)  
Party B is entitled to all the holidays and leaves provided by the State, to
which the legislations, rules, regulations, policies and internal governance
formulated by Party A shall apply.



4.  
Remuneration:

a)  
Party A determines the remuneration system in compliance with laws and Party A’s
production management and economic benefits. Under Party A’s remuneration
system, Party B agrees that all the wages paid by Party A is in accordance with
Party B’s performance, working condition, intensity and contribution etcetera,
and the distribution shall follow the principle of equal pay for equal work.

Party A shall pay Party B remuneration by transferring the currency in Chinese
Yuan to Party B’s account through bank, and the waves paid shall not be deducted
or delayed without justification. The remuneration paid by Party A to Party B
may not be less than the minimum level provided by the local municipal
government, provided that Party B provides normal work for Party A.
4.  
Remuneration (continued):

i.  
Party A shall, on the 25th day of each and every month, pay Party B remuneration
for the last month. Unless it is a statutory holiday or Party B takes leaves on
the 25th, the last working day is deemed to be the remuneration day.

 
 
2/5

--------------------------------------------------------------------------------

 
 
ii.  
Upon agreement reached by both Parties, Party A is to pay Party B a total
monthly remuneration of RMB 3000-10000, Party B is entitled to receive
performance-based remunerations (bonus) in accordance with the actualized
contribution made by Party B to Party A. Party B is to be compensated _____
RMB/Month during the trial.



5.  
Social Insurance and Welfare:

a)  
Party A shall pay the fundamental pension fund and expenses accumulated from
medical treatment, loss of job, injury and maternity insurance for Party B, in
accordance with the relevant social insurance premium provisions made by the
State, the local municipal government. Party B agrees that Party A may, from the
remuneration payable to Party B, withhold the personal contribution part of
social insurance premium to be borne by Party B and Party A may pay such
withheld part on behalf.

b)  
Where this contract is terminated by both Parties, Party A shall submit transfer
of social insurance application to authorities

c)  
Party A shall create conditions so as to improve collective welfare and raise
welfare treatment of laborers.



6.  
Labor Protection, Working Condition and Prevention against Occupational Hazard

a)  
Party A shall formulate various regulations with respect to job specifications,
procedural requirement and an occupational safety and health system is to be
established in accordance with the State’s laws and regulations. Party A shall
provide Party B with suitable working conditions and appropriate tools in
accordance with State’s labor standard.

b)  
Facilities of occupational safety and health must be installed in advance and
regular health check must be conducted according to Party B’s actual situation

c)  
Party B shall strictly follow the job specification, procedural requirement and
occupational safety as required by Party A and actively participate in the
prevention of hazardous events and health issues.

d)  
Party A may educate or train Party B when necessary in the light of the working
requirements.

e)  
Party A shall provide female workers and juvenile workers with special
protection in accordance with relevant regulations imposed by the municipal,
State and Central government.



7.  
Agreement Cancellation, Termination and Renewal

a)  
Where the laws, rules and regulations on which the Agreement is based have
changed, the Agreement may be revised accordingly.

b)  
Where the objective conditions on which the Agreement is based have materially
changed to the extent that it is impossible to perform the Agreement, the
Agreement may be revised after both parties’ agreement.

 
 
3/5

--------------------------------------------------------------------------------

 
 
c)  
Both parties shall terminate the Agreement in accordance with Article 36 to
Article 44 of Law of the People’s Republic of China on Employment Contracts.

d)  
Where Party A does not meet the enrolment conditions during probationary period,
Party B may terminate this contact. The enrolment conditions are:

i.  
  Nil      

ii.  
  Nil      

iii.  
  Nil      

e)  
This Agreement shall be terminated upon the expiration date but it could be
renewed through negotiations by both parties.

f)  
Where the Agreement is cancelled or terminated, Party A shall process the
certification for the cancellation or termination in accordance with laws and
regulations, and handle procedures of Party B’s profiles and social insurance
within 15 days.



8.  
Legal Responsibility

In case that either party breaches the Agreement or poses economic loss to the
other party, the default party will be held liable for the breach of Agreement
to the extent of the consequences. If both parties breach the Agreement, each
party shall be liable for own responsibilities on a case-by-case basis.


9.  
Regulations on Settlement of Labor Disputes

Where labor disputes occur during the contact’s execution, both parties shall
negotiate with the other party to deal with disputes. In case of unsuccessful
negotiation, the contending party may apply to Jimo City labor disputes
arbitration commission for labor arbitration. Where the party doesn’t agree the
ruling, the party may take legal action.


10.  
Miscellaneous

a)  
All the annexes including Party A’s Internal Regulations and relevant working
manuals are indivisible parts of this Agreement and they shall have the same
effect as this Agreement. Party B has carefully examined the contents and fully
complies with the terms of Agreement

b)  
The Manual on Position signed by two parties shall remain as annex and it has
the same binding force as this Agreement.



10.  
Miscellaneous (continued):

c)  
Party B shall confirm that the information provided by Party A is true with
regards to job content, working conditions, working site, occupational hazards,
safety in production, remuneration and other related.

d)  
Party B fully understands his responsibilities, workplace, labor remuneration,
occupational hazards, labor protection and working condition, labor discipline
and other related concerns.

e)  
Party B shall assure that the information he or she has provided to Party A is
authentic and legitimate.

 
 
4/5

--------------------------------------------------------------------------------

 
 
f)  
Under the Agreement Party B shall be in no contractual relationships with any
entities outside Party A in any form, Party B bears the liability arising from
doing so and Party A is in position to terminate the Agreement without
notifications in advance.

g)  
Party B shall provide Party A with relevant social insurance forms in ten days
after this Agreement takes effect. Lack of the submissions would cause Party A’s
failure of process on Party B who is ultimately responsible for the
consequences.

h)  
In ten working days time after the cancellation or termination of the Agreement,
Party B shall submit his or her social insurance and profile related
documentations for transferring. Party A does not bear any liability for the
consequences resulting from Party B’s inaction.

i)  
Party B shall honestly handle all the relevant procedures in two working days
after the cancellation or termination of the Agreement.

j)  
Where the vocational trainings, commercial secrets and copyrights related issues
need to be addressed, a separate Confidential Agreement formed by both parties
will be provided as annex to this Agreement.

k)  
In both confirmed before signing of this Agreement, the Agreement has been
carefully examined the contents, and fully understand the terms of the contract
law.

l)  
Party B confirms that the following address shall be his or her address for
service of all documents related to the employment relationship hereunder sent
by Party A. In the event of any change of such address, Party B shall notify
Party A thereof in writing. If the following address contains any error or Party
B fails to notify Party A duly after any change, Party A may not be held
responsible for non-service or delay in service of any documents related to the
employment relationship.



10.  
Miscellaneous (continues):

m)  
The Agreement shall come into force upon signature and stamping by two parties.
It is made in triplicate, two copies for Party A and one for Party B, which
shall have the same binding force as this Agreement.



Name of Party A (Chop):  /s/ Qingdao Hongguan Incorporation Limited


Name of Party B (Signature):  /s/ Tao Wang
 
 
5/5

--------------------------------------------------------------------------------

 



